DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2017/069140 to Fujimoto et al in view of Japanese Patent No. 10-287941 (note, for clarity, the examiner has used PG Publication No. 2018/0259018, the U.S. equivalent document to the WO ‘140 Fujimoto et al document, as the basis for the WO ‘140 Fujimoto et al document citations in the rejection below).
	Regarding Claim 7, Fujimoto et al disclose a brake lining 2 (see Figures 2A and
2C) for a railway vehicle to be used for a disc brake system for the railway vehicle being capable of traveling at a speed of 260 km/h or more (see paragraph 0001 of the PG Pub. ‘018 to Fujimoto et al, wherein the railway vehicle is certainly capable of traveling at the claimed speed) having most all the features of the instant invention including: a base plate 6, a sintered friction material 3 into which a plurality of powder particles are sintered (see paragraph 0031 of the PG Pub ‘018), and a friction material supporting mechanism 4/5 that is disposed between the base plate 6 and the sintered friction material 3 and supports the sintered friction material 3 (see Figure 2C and paragraph 0031 of the PG Pub ‘018).
	However, Fujimoto et al do not disclose that the sintered friction material has a
Young's modulus of 35 GPa or more.
	The Japanese Patent No. 10-287941 is relied upon merely for its teachings of a
brake lining made of a sintered friction material (see paragraph 0001 of the translation)
having a Young's modulus of 35 GPa or more (see paragraphs 0056-0057 of the
translation and Figure 10 and Sample 16 shown therein).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the sintered friction material of
Fujimoto et al to have a Young’s modulus of 35 GPa or more as taught by the JP ‘941
patent as a matter of design preference dependent upon the desired elasticity and
deformability of the friction material.
	Regarding Claim 8, Fujimoto et al, as modified, further disclose that the
sintered friction material contains, in mass percent, 40% or more of Cu (copper} (see
paragraphs 0006 and 0010 of the JP “941 translation) and a porosity of the sintered
friction material is 12% or less (see paragraph 0024 of the JP ‘941 translation).
	Regarding Claim 9, Fujimoto et al. as modified, further disclose that the
sintered friction material has a Young's modulus of 100 GPa or less (see Figure 10 of
the JP ‘941 patent).
	Regarding Claim 10, see Claim 9 above.
	Regarding Claims 11-14, Fujimoto el al, as modified, further disclose that the
friction material supporting mechanism 4/5 includes an elastic member 5 that is
disposed between the base plate 6 and the sintered friction material 3 (see Figure 2C
and paragraph 0031 of the PG Pub ‘018 document).
	Regarding Claim 16, see Claim 7 above.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO
document no. 2017/0697140 to Fujimoto et al in view of Japanese Patent No. 10-287941 (note, for clarity, the examiner has used PG Publication No. 2018/0259018, the U.S. English equivalent document to the WO ‘140 Fujimoto et al document, as the basis of the WO ‘140 Fujimoto et al document citations in the rejection below) as applied to
claims 7-14 and 16 above, and further in view of Japanese Patent No. 2017-198226.
	Regarding Claim 15, Fujimoto et al, as modified, disclose most all the features
of the instant invention as applied above and further including that the brake lining 2 is
part of a disc brake system for a railway vehicle.
	However, Fujimoto et al., as modified, do not disclose all the specifics of the
disc brake system including a brake disc that is attached to a wheel or an axle of the
railway vehicle, a brake caliper that is attached to a bogie of the railway vehicle, wherein
the brake caliper includes: a caliper arm to which the brake lining for the railway vehicle is attached, and a pressing mechanism that is capable of pressing the brake lining for the railway vehicle against the brake disc.
	The Japanese Patent No. 2017-198226 is relied upon merely for its teachings
of a disc brake system 1 (see Figure 71) including a brake disc 10 that is attached to a
wheel 3 or an axle of the railway vehicle, a brake caliper 2 that is attached to a bogie of
the railway vehicle, wherein the brake caliper 2 includes: a caliper arm 2 to which a
brake lining 8b for the railway vehicle is attached, and a pressing mechanism 7a,b that
is capable of pressing the brake lining 8b for the railway vehicle against the brake disc
10 (see paragraph 0028 of the translation).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the brake lining of Fujimoto et al,
as modified, on the disc brake system for a railway vehicle as taught by the JP ‘226
patent, as a more efficient means of braking a railway vehicle. Utilizing the sintered
friction material brake lining as gleaned from the Fujimoto et al and the JP ‘941 patent,
on a disc brake system for a railway vehicle such as that of the JP ‘226 patent, would
provide a stronger and more durable braking means better able to adapt to the
demands of a larger railway vehicle and the larger braking forces it endures.

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. 
	Applicant argues the rejection of independent Claim 7. In particular, applicant argues that that the counterpart (synchronizer) which the sintered friction material of JP ‘941 comes into contact with moves at a far lower speed than the counterpart (brake disc of a high-speed railway vehicle) which the friction member of Fujimoto comes into contact with and that Fujimoto and JP ‘941 are different in this point.  Applicant contends that for this reason, there is no motivation to replace the friction member of Fujimoto with the sintered friction material of JP ‘941 and it is not reasonable to combine Fujimoto with JP ‘941. Applicant surmises that a person skilled in the art would not look to JP ‘941 to control noise in a high speed railway vehicle, or conceive of the invention of claim 7 looking at the cited references.
	In response to this, the examiner respectfully disagrees.  The issue here is with the claim language of Claim 7.  While the examiner appreciates that the Fujimoto and JP ‘941 references are different as to their counterparts, Claim 7 only requires that the railway vehicle of the invention is capable of traveling at a speed of 260 km/h.  The railway vehicle utilizing the brake lining of Fujimoto is certainly capable of traveling at that speed. The JP ‘941 reference is merely being used to teach the claimed Young’s modulus of 35 GPA or more in a brake lining made of a similar sintered material.  And, just because the JP ‘941 reference doesn’t address a specific railway vehicle speed doesn’t preclude it from teaching one of ordinary skill in the art that designing the brake lining to have the claimed Young modulus would improve its overall strength.  Thus, the examiner maintains that Fujimoto teaches the new feature of Claim 7 and is still combinable with the JP ‘941 reference.
	It is for these reasons that the rejections of Claims 7-16 have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/11/22